[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                                  OCT 29, 2010
                                No. 10-10478                       JOHN LEY
                            Non-Argument Calendar                    CLERK
                          ________________________

                           Agency No. A088-744-367



GERMAN DARIO ROMERO VARGAS,


                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                (October 29, 2010)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Petitioner is a native and citizen of Colombia, S.A. He was admitted to the

United States as a non-immigrant on May 31, 2001, with authorization to remain
until October 15, 2001. He stayed beyond that period and the Department of

Homeland Security (“DHS”) initiated removal proceedings. An Immigration

Judge (“IJ”) ordered his removal and the Board of Immigration Appeals (“BIA”)

upheld the IJ’s decision. He now petitions this court for review. The brief he filed

in support of his petition raises one issue: whether substantial evidence supports

the BIA’s determination that the IJ properly denied his application for withholding

of removal under the Immigration and Nationality Act (“INA”).1

           The substantial-evidence test is highly deferential and the BIA’s decision

will be affirmed if supported by reasonable, substantial, and probative evidence

based upon the record as a whole. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286

(11th Cir. 2005). Under this test, we will reverse the BIA’s decision only if we

find that the record compels a contrary conclusion, not merely that the record

supports one. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004). In sum

the test is highly deferential, and we review “the record evidence in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Id.

       An alien may establish that he is entitled to withholding of removal in two

ways, either by demonstrating past persecution or a likelihood of future

persecution based upon a protected ground, namely, race, religion, nationality,



       1
        Petitioner’s brief concedes petitioner’s eligibility for asylum and does not challenge the
BIA’s denial of protection under the Convention Against Torture. These issues are accordingly
abandoned. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n. 2 (11th Cir. 2005).
                                                2
membership in a particular social group, or political opinion. Tan v. U.S. Att’y

Gen., 446 F.3d 1369, 1375 (11th Cir. 2006). If the alien establishes past

persecution, a rebuttable presumption arises; it is assumed that he would suffer

future persecution if returned to his country. The burden then shifts to the

government to show that conditions in the country have changed or that the alien

could avoid future persecution by relocating within the country. Id. If the alien

cannot show past persecution, then to be entitled to withholding of removal he

must demonstrate that, if returned to his country, “it is more likely than not that

[he] would be persecuted on account of” a protected ground. Id. (internal

quotation marks omitted). The alien cannot meet this burden if he could avoid

persecution by relocating to another part of his country. Id.

      Persecution is an “extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation.” Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005) (internal quotation marks omitted). To illustrate,

in Sepulveda, menacing phone calls and threats, coupled with a bombing at the

restaurant where the alien worked, did not compel a finding of persecution directed

at the alien because of a protected ground. Similarly, in Djonda v. U.S. Att’y Gen.,

we rejected a claim of persecution where the alien, in addition to receiving threats,

was detained at a police station for 36 hours and was kicked and beaten with a belt,

suffering multiple scratches and bruises. 514 F.3d 1168, 1171, 1175 (11th Cir.

2008); see also Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir.

                                           3
2009) (concluding that no persecution existed where the petitioner was arrested for

participating in a student demonstration, interrogated and beaten for five hours,

detained for four days, and monitored by authorities after his release); Zheng v.

U.S. Att’y Gen., 451 F.3d 1287, 1289-91 (11th Cir. 2006) (concluding that an alien

did not suffer persecution where authorities detained him for five days, forced him

to watch re-education materials, made him stand in the sun for two hours, and after

his release, monitored him and occasionally searched his residence).

      On the other hand, we upheld a persecution claim where the alien received

numerous death threats, was dragged by her hair out of a car and beaten, had her

groundskeeper tortured and killed by attackers looking for her, and was further

kidnaped and beaten before being rescued by government forces. De Santamaria

v. U.S. Att’y Gen., 525 F.3d 999, 1008-09 (11th Cir. 2008). Similarly, we agreed

that the alien suffered persecution where he received numerous death threats over

an 18-month period and was twice physically attacked, including having his nose

broken with the butt of a rifle. Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1257-58

(11th Cir. 2007); see also Niftaliev v. U.S. Att’y Gen., 504 F.3d 1211, 1217 (11th

Cir. 2007) (accepting a persecution claim where petitioner suffered “numerous

beatings, arrests, searches, and interrogations” and spent 15 days in detention

where he was “deprived of food, beaten, and threatened at gunpoint”).

      In his asylum application, petitioner sought withholding of removal based on

persecution he said he had suffered at the hands of the Revolutionary Colombian

                                          4
Armed Forces (“FARC”) on account of his political opinion. He stated that, in

1987, his brother, Carlos, joined a political party known as the Liberal Party. His

entire family had been a part of that party, yet it was not until his brother started

visiting different towns in the area of Arauca that he joined the party. He began to

travel with his brother and the two of them would campaign together. He became a

spokesperson for the group at his university and feared harm from FARC/guerillas

because of his political opinion. In the supplement to his application, petitioner

stated that as he continued campaigning, he noted that the FARC were displacing

people throughout the country.

      Petitioner asserted that he began receiving threats from the FARC after he

agreed to travel to Arauca in 1998. After his classes, he found his car had been

scratched and the windows had been broken. He was told to stop working against

the guerillas. Days later, he and others attempted to travel to Villavicencio but the

FARC set up a road block and detained three people. He believed that the FARC

knew his group’s itinerary. Later, when they traveled to Villavicencio, the FARC

destroyed the stage his group had set up and then attempted to assassinate the

mayor. His group left town the next day. He stated that when he returned to his

parents’ home from his trip to Villavicencio, he learned that his family had

received a call informing them that he and his brother were killed in Villavicencio.

He returned to school and graduated.

      At some point, a group drove by his parents’ home, shot out some windows

                                            5
and warned that next time several people would be shot. Days later, he found that

someone had taken the air out of his tires and had done the same to Carlos’s car.

He was told to leave the country and informed that if he returned to Arauca, his

brother would be killed.

      Petitioner claimed that he did not seek asylum upon his entry into the United

States because he was “distancing himself from that traumatic

situation,” “tried to forget everything” and “allowed time to pass to see if [he]

could achieve something here.”

      At the close of petitioner’s removal hearing, the IJ found petitioner’s

testimony to be vague and non-specific regarding his claimed participation in the

Liberal Party. For example, he was unable to provide specific dates or examples of

his political activity. The IJ noted that in his asylum application, he discussed

“campaigns” and “shar[ing] his political ideals with his peers,” but neither in his

application nor in his testimony did he offer information regarding when he

performed these activities, where he went, what he did, or with whom he met. The

IJ also noted a lack of evidence indicating that the harms petitioner and his family

purportedly suffered either rose to the level of persecution or were perpetrated on

account of a protected ground. Petitioner’s parents and siblings have continued to

live in Colombia without incident. As for petitioner, after living eight years in the

United States, it is not more likely than not that he would suffer persecution if

returned to Colombia—especially in light of the fact that he was not a high profile

                                           6
target for the FARC. In short, the IJ concluded that petitioner had shown neither

past persecution nor a well-founded fear of future persecution.

      The record in this case fully supports the agency’s denial of petitioner’s

application for withholding of removal. The petitioner for review is, accordingly,

      DENIED.




                                          7